Citation Nr: 0814318	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation an 
anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease (CAD) status post 
coronary artery bypass graft (CABG).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from January to May 1944.  
This matter comes to the Board of Veterans' Appeals (Board) 
from March 2002 and September 2003 rating decisions by which 
the RO granted VA benefits under 38 U.S.C.A. § 1151 for an 
anxiety disorder and for CAD status post CABG.  The veteran 
is contesting the initial disability evaluations assigned.  

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board cannot proceed with a decision on 
the merits before certain procedural and evidentiary 
development is undertaken.

The veteran's CAD status post CABG has not been 
comprehensively examined for well over six years.  VA's 
statutory duty to assist includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green, 1 Vet. App. at 124.  Thus, a cardiology 
examination must be ordered.

The examining physician should describe the current state of 
the veteran's heart to include the CAD status post CABG.  All 
symptoms and manifestations should be described in detail to 
include symptoms such as dyspnea, fatigue, angina, dizziness, 
syncope, or left ventricular dysfunction.  In particular, 
testing should be conducted that will obtain the veteran's 
current ejection fraction and his METs workload.  A rationale 
for all conclusions should be provided.  

All recent VA medical treatment records should be associated 
with the claims file.

Finally, the RO should provide notice consistent with the 
Court's holding in Vazquez-Flores as described below.  In the 
Board's view, the lack of proper Vazquez-Flores notice could 
prejudice the veteran, as showing increased disability for 
CAD requires the presence of very specific manifestations.  
See Sanders, supra.

Regarding the veteran's anxiety disorder, the RO must arrange 
for a VA psychiatric examination to determine the current 
severity of the veteran's anxiety disorder to include all 
symptoms and manifestations thereof.  Additionally, the 
examiner is to be asked to review the record in its entirety 
and opine regarding the level of the veteran's psychiatric 
impairment at the time of his coronary artery surgery in 
September 1999.  The RO must provide the examiner with the 
criteria for rating psychiatric disabilities (0% to 100%) and 
ask that he or she determine which characterized the 
veteran's psychiatric disability at the time of his heart 
surgery.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that is consistent with the Court's 
holding in Vazquez-Flores.  Specifically, 
the notice should (1) apprize the veteran 
of the specific requirements for showing 
increased disability for CAD; e.g., 
diagnostic codes 7005-7007 and (2) 
instruct the veteran to provide 
information or ask VA to obtain for him 
evidence related to the impact of any 
worsening of CAD on his employment and 
daily life.

2.  Associate with the claims file all 
Huntington VA Medical Center clinical 
records dated from July 2007 to the 
present.

3.  Schedule a VA cardiology examination 
to determine the current state of the 
veteran's heart to include the CAD status 
post CABG.  All symptoms and 
manifestations should be described in 
detail to include symptoms such as 
dyspnea, fatigue, angina, dizziness, 
syncope, or left ventricular dysfunction.  
In particular, testing should be conducted 
that will obtain the veteran's current 
ejection fraction and his METs workload.  
All necessary diagnostic testing should be 
conducted, and a rationale for all 
conclusions should be provided.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

4.  Schedule a VA psychiatric examination.  
The examiner should be asked to (1) 
evaluate the current severity of the 
veteran's anxiety disorder to include all 
of its symptoms and manifestations.  

5.  The examiner should also be asked to 
review the claims file in its entirety and 
assess the level of psychiatric impairment 
at the time of the veteran's heart surgery 
in September 1999.  The examiner should be 
provided the rating criteria for rating 
psychiatric disorders (0% to 100%) and 
asked which of the six rating criteria 
best characterized the state of the 
veteran's psychiatric disability at the 
time of his heart surgery.  A rationale 
for all conclusions should be provided.  
The examiner should indicate in the report 
that the claims file was reviewed.

6.  Readjudicate the issues on appeal.  If 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished.  The case should 
then be returned to the Board if otherwise 
in order.


	(CONTINUED ON NEXT PAGE)





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

